7D\)
            Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 1 of 53

 USDA    United States           Forest        Gallatin National Forest              Yellowstone Ranger Distrlct
 ffi     lhpartnrent of
         Agriculture
                                 Service                                             Livingston Offlce
                                                                                     52.42llighway S) South
                                                                                     Livingston, MT 59047

                                                                          File Code: 5460
                                                                              Date: fytffgh 12,2013

        AIan Lutes
        Sheriff
        Park County, Montana
        414 East Callender Street
        Livingston, MT 59047

        Dcar Alan,

        I hope this letter finds you doing well. Hopefully you and I won't have occasion to host any
        more wildfire meetings this summer! I am writing to keep you in the loop as to a national forest
        public access issue I am curently working on.

        For approximately the last century, and perhaps much longer, a public trail known as the
        Porcupine-Lowline (AKA Shields-Lowline) has existed in the foothills of the Crazy Mountains.
        The Trail crosses both public and private lands and has existed and been continuously used by
        the public for a wide array of recreational and subsistence purposes for decades, if not centuries.
        Simultaneously, the U.S. F<lrest Service has actively and continuously invested decades of
        taxpayer funds into the signage and maintenance of the Trail. The Trail was used by turn-of-the-

o       (1ast)-century forest rangers stationed in the lbex, Porcupine, and other historic forest guard
        stations. These guard stations encircled the Crazy Mountain range-in what was then called the
        Absaroka National Forest. A 1937 printing of the Absaroka National Forest map hangs in the
        Ranger Station here in Livingston and clearly shows this public travel route, as well as the
        historic guard stations it connected.

        Sometime in the past several years, private landowneru (or their agents) whose land is crossed by
        the Trail deliberately and adversely blocked public access with gates, no trespassing signs, and
        orange blazes. Forest Service signs directing public use have been torn down. Attomeys have
        been involved in recent years, though this issue has not yet gone to trial. In short Alan, I am
        writing you to affirm the public's legal right to use the Trail at will (without requesting
        permission from any landowner). The public's use of this trail has been open, notorious, and
        continuous for more than a century; the Trail likely predates nationhood. Present landowners
        have attempted to block public access-many say to garner higher fees for hunting access on
        private lands. The Zimmerrnans are among landowners with whom we are currently seeking
        resolution of this issue. My hope is that no citizen would be mistakenly held subject to trespass
        complaints for use of this longstanding public right of way.

        Please call   with any
        SINCERELY,

        /s/ Alex Sienkiewicz
        ALEX STENKIEWICZ
        District Ranger
o                                                                                                                                 6
    @                                      Caring for the [,and and Serving People                  Prhted   m   F€cycled Paper


                                                                                                     Exhibit 6
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 2 of 53




                                                           I_East_000495
I          r"
    /)e/

                      Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 3 of 53
      USDA       united States         Forest         Gallatin National Forest             Yellowstone Ranger District
                 Department of         Service                                             Livingston Oflice
                 Agriculture                                                               5242Highway 89 South

o-                                                                                         Livingston, MT 59(X7

                                                                                 File Code: J{SQ
                                                                                     Date: l\{ny 16,2013




                Chloris & Ned Zimmerman
                95 Daisy Dean Road
                Wilsall, MT 59806

                Dear Ned and Ms. Zimmerman,

                I began writing you last January and have left multiple phone messages as documented in
                previous correspondence. Ned responded to me once via telephone (4 March, 2013) promising
                he would get back to me in early April. This did not occur. The purpose of my communications
                has been to: 1) Affirm the existence of a public trail easement through your property (the
                Porcupine Lowline Trail) that has existed for more than a hundred years; and2) Meet with you
                to hear your perspective on this matter. I would like to have a rational, neighborly discussion
                whereby we might avoid a legal dispute that is both costly to you as well as to the American
                taxpayer.

                During the last century, the citizens of the United States have supported the public use and

    o           maintenance of this trail through their tax dollars as allocated to the Gallatin National Forest (and
                previously the Absaroka National Forest) by the United States Congress. I have done extensive
                research and interviewing of local citizens in the last year and have built a sizable file that I
                would be happy to show you. Forest Service maintenance of this trail continues despite the
                destruction of USFS signage and government property that has occurred.

                The file includes trail maintenance records; testimony of long histories of use by citizens;
                historic USFS maps indicating the trail's existence going back a century or more; and
                communications records with each of you wherein acknowledge a public right of way through
                your property. I am receiving regular complaints about the locked gate across the public right of
                way at your property's edge; and am documenting each such complaint by requesting citizens to
                put their complaint in writing. While I hold no ill feeling toward you, I am entrusted by the
                American public to steward and protect their national forests. I am paid to do so and will not i,.
                tolerate illegal actions that harm the public interest. Unless I hear from you in the very near
                future, I will refer this file to Law Enforcement and lnvestigations and/or the Office of General vides:
                Counsel. Again, i tis         sincere hope that we can talk this out as neighbors and fellow      r yotrr mail6ieca
                Montanans rather                   lawyers involved                                               kept bY th€ PGtal S

                                                                                                                                    :
                Respectfully,                                                                                                       F.ILY be cornbined u

                                                                       **    "f         o<   l,? I '3
                                                                                                                                    available tor anY cla'
                                                                                                                                    )oVERAGE       ls P!
                                                                                                                                    hsidbr lnsured or
                                                                                                                                                 ReceiPt t
                                                                                                                                                           H€

                                                                                                                                    l. e   futum
                /s/ Alex Sienkiewicz                                                                                                frrm Receipt servrce
                                                                                                                                    311) to the article an(
                ALEX SIENKIEWICZ
                                                                                                                                    E[,"],ibffil*5
    o           District Ranger
                                                                                                                                    h€'     dativgry   ma-v-,
                                                                                                                                    ted aoent' Advise tn'
                                                                                                                                    UeAbetivery''
                                                                                                                                    )C€rtilied Mail recei
                                                                                                                                   ca 1or Postnad<!1e',
           @                                     Caring for the Land and Serving People                    Printad   m R*vcled   Paf'detach and anx
                                                                                                                                                         t




                                                                                                                                    l1-.::'ltl.:"ll"3f
 '   l-t\-)   v

                  Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 4 of 53
     Sienkiewicz, AIex -FS

                                             Sienkiewicz, Alex -FS

{FI                                          Monday, June 03, 2013 6:17 PM
                                             Erickson, Mary C -FS; Dennee, Robert -FS; McFarland, Elizabeth A -FS; Gardner, Pam -FS;
                                             Oswald, Lauren M -FS; Cifala, Frank -FS; Kempff, Jonathan C -FS; Urie, Wendi -FS
     Cc:                                     Sienkiewicz, Alex -FS
     Subject:                                Meeting with Zimmermans: Porcupine Lowline Lost Access 3 June, 2013


     This E-mail serves as documentation of an in-person discussion on 06/031201,3 with the
     "shareholders" of the Zimmerman Ranch, through which the Porcupine
     Lowline and Elk Creek Trails run. I am writing this note at5:24 PM, immediately
     following the meeting.

     Attendees

     -Alex Sienkiewicz-USFS/Yellowstone District Ranger/G            NF

     -Ned Zimmerman-Shareholder
     -Cindy Zimmerman-Shareholder
     -Caitlin Zimmerman-Shareholder
     -Dave Laubach-Lessee of hunting rights on Zimmerman Ranch and Neighbor/Member of "Hunting Club"
     -Henry Tashjia n-Zimmerma n Neighbor (retired County Police)

     I opened      the meeting welcoming the attendees, and noting that I had invited them to meet, so as to respectfully
                       perspectives and to share my own perspective in person. I noted that I considered them neighbors and

d:X;li,Teir
  'l
      considered their closure of a longstanding public trail illegal, I noted that we also needed to seek a solution if at all
     possible.
     I also noted that they held a grazing permit on      the District, and that we would be working together in the long term
     independent
     of the trail dispute.

     I listened for about half an hour as Ned Zimmerman (son of Chloris) mentioned that the 2006 Travel Plan and its
     allowance of motorized
     vehicles on the Porcupine Lowline Trail "pushed him over the edge," and it was then that they decided to shut off
     access. He noted that
     the Travel Plan's allowance of motorized use made them angry as people would drive off-trail on his ranch and disturb
     his      cattle. I asked Ned
     how often this happens, and he said about once a summer. I asked Ned if it still happened, despite the locked gate, and
     he and Henry Tashjian
     noted yes it did, that people simply go around the fences and gates now to access the area. Dave Laughbach noted that
     the Lowline Trail only accesses
     one section of public land. I responded that many do not own ranches and that one section of public land was theirs to
     access. I also noted that if one followed
     thetrailondowntoRockCreek,onecouldaccesshundredsofthousandsofacres. Nedcontinuedthattohavethetrail
     basically ruins their land and Ned noted
     "l might as well move to Alaska." I asked how long the land had been in their family. Ned noted since 1950 or so. I

a;"'ff:::ii[:Ji::111,               ;1rs   or more and that it pre-dated the ramiry's ownership or the tand. I then showed them the
     1937 Absaroka National Forest

                                                                          1
          pthat         Case
                  hangs in      1:19-cv-00066-SPW-TJC
                           our hallway,                         Document
                                        which shows the trail. The         29-6
                                                                   summary of      Filed 01/31/20
                                                                              the Zimmermans'      Pageis5that
                                                                                              perspective  of 53
                                                                                                               they didn't
  ike having the trail on the property, and did
'not like the 2006 Travel Plan, so they simply shut off access by fencing and gating. They noted that the trails at issue
 have been in different places through the years...l responded that if this
1}re indeed true, it did not alter my assessment of the situation-that the access to the National Forest had been
Entinuous...the meandering trail does not undermine
 the legal principles at play. I also noted that it was my perspective that when a prospective landowner buys a property
 next to-or burdened by-public lands...that
 it is the buyer's responsibility to understand the implications of doing so...buyer needs to beware. Thus the closure of a
 trail because of dislike of a longstanding public use
 is not acceptable or legal.


    I   explained my perspective, that the USFS/Government has a longstanding legally-valid easement by virtue of OPEN,
    NOTORIOUS, CONTIUNOUS, UNINTERUPTED, (& ADVERSE) public
    use that extends back a century or more-independent of whether this easement has been "perfected." I showed them
    my files, including maps, testimony of localcitizens and former USFS employees, trail maintenance records, and so
    forth. I explained that if we could negotiate some alternate scenario that maintained the same level of access, that we
    could all save much time and money.
    I noted again, that ldid not take their actions personally, but that lconsidered their closure of the gate illegal, and that I
    would continue to compile records and seek new testimonials
    and affidavits if necessary. Allwere civil, though HenryTashjian Iapsed into disrespectfulcomments-noting after
    reading Dale Sexton's testimonial on historic use "That's that
    asshole bike guy..." and (to me) "those are the people you work for..." Henry also noted that if he caught me up there
    he'd have the Sheriff arrest me. I noted to Henry that such statements
    did not scare me and noted that I respected his opinions and that I expected him to respect mine. He eventually stopped
    making inflammatory comments.

          approximately an hour and a half, we parted company in good spirits. I noted that it was my observation that they
]t"r
    nad outlasted previous District Rangers and that
    it had taken me half a year or more to get a meeting with them. I noted in a non-threatening way that I would not stop
    working on this issue if I did not hear back from them; and
    that at some point, if we did not have an MOU agreeing to seek non-adversarial resolution, that I would be forced to
    advocate for adversarial measures. Ned noted that he would consult
    with his attorney and get back to me.


    /S/ Alex Sienkiewicz 3 June, 2013 6:12 P.M




    Alex Corbly Sienkiewicz
    District Ranger
    Yellowstone Ranger District
    Big Timber & Livingston, MT
    Gallatin National Forest
    (406) 932-s1ss BrG T
    (406)823-6066 LrV
    (406) 930-24s4      CELL


 I
                                                                   2
    1{r\3
                Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 6 of 53
    Sienkiewicz, Alex -FS

    From:                                Sienkiewicz, Alex -FS
                                         Wednesday, )uly 17,2013 6:28 PM
d:l''                                    Oswald, Lauren M -FS; Dennee, Robert -FS; McFarland, Elizabeth A -FS; Barndt, Scott A -
                                         FS
    Cc:                                  Erickson, Mary C -FS; Bolte, Bradley -FS; Tripp, Shawn -FS
    Subject:                             Po rcu pi ne Lowl i nelCa m pfi re La ke (267 / 795) / guest ed ito ri a I




    Gang-l realize that Porcupine Lowline is not your priorityl that of the             GNF right now.


    But I continue to work on it and wanted to give you an update.

    Ned Zimmerman (primary contact for the Zimmerman family) left a voice message for me
    today. Ned said that he is willing to begin discussions with me about re-opening trail 195 that goes
    up Elk Creek to Campfire Lake in the Crazies; but as far as the Porcupine Lowline Trail, they
    don't want to see that open. This is partially positive-partially not. I will continue to work with Ned
    on Elk Creek, and Porcupine Lowline will remain a separate discussion for the time being.

    Now, please tolerate an editorial

    The way the government should handle these public lands lockouts by private entities is by immediately prepping to sue
    and
    taking it to court if needbe. The Crazy Mountains have basically been appropriated by a bunch
    of landed rancher-outfitter business men (and a multinational corporation), because the USFS has not sued to protect

e:1".,      public interests. MOREOVER, the public wildlife on this land has been appropriated be these same people
    and their "hunting clubs." These lockouts are a GOLDEN opportunity to SUE and PERFECT public rights. We are missing
    the boat...

    This omission on our part undermines the heart of the USFS Mission. The failure to act is less a lands problem, but rather
    a leadership problem associated with our failure to file suit in the courts. We should not be negotiating
    in most of these situations (as we sometimes spend our lands budget doing). Doing so is akin to negotiating with
    terrorists. We should be suing. This is exactly how the State of MT handled their latest lockout to state lands.

    Our failure to sue to protect the public interest is a failure of leadership at all levels. I realize budgets are what they are,
    but lawsuits of this nature are NOT that difficult-establishing a prescriptive easement is 4 elements--that are fairly
    straightfonrrard. We should be
    on the attack in all of these scenarios. Mary-can we not elevate this epidemic issue of access loss? We should be
    pushing to file statements of interest on all of our lost access cases... we need to be pushing on the RO and OGC and DC
    to support more aggressive action rather than frittering away the very marrow of the public lands idea...Can we not put
    the
    ball in OGC's court by filing statements of interest (a one page document) on the many access points we've lost and are
    actively
    losing by omission? We should not be afraid of conflict here ("Aggressive Fighting For The Right is the Noblest Sport the
    World Affords" -TR;-)

    http://missoulia n.com/news/state-a nd-resiona l/official-la ndowner-needs-to-unlock-gate-that-leads-to-
     .tenafarticte UcS
f
                                                                          1




                                                                                                                                       i
       statement by the DR at the end of the above article is a crying shame...essentially, we're too busy, so we're giving
                  Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 7 of 53
        the national forest...we're all essentially doing the same thing by failing to sue...



JAlex

    Alex Corblg Sienkieusicz
 District Ranger
 Yellowstone Ra nger District
 Big Timber & Livingston, MT
 Gallatin National Forest
 (405) 932-5155 Big Timber
 (406) 823-6066 Livingston
 (406)930-2454 Cell




a




I
                                                                2
USDA          Case 1:19-cv-00066-SPW-TJC
       United States     Forest               Document
                                    Gallatin National Forest29-6        Filed Yellowstone
                                                                              01/31/20 Ranger
                                                                                          Page District
                                                                                               8 of 53
       Department of     Service                                               Livingston Oflice
       Agriculture                                                             5242Highway 89 South
                                                                               I.ivingston, MT 59M7
-
o                                                                  FiIe Code: 5460
                                                                       Date: July 31,2013




       Park County Commissioners
       414 East Callendar Street
       Livingston, MT 59047

       Dear Jim, Marty,   & Clint,
       I hope this letter finds you folks doing well. I have been busy overseeing management of the
       Emigrant Fire Incident; but I wanted to take a moment to inform you of a critical issue I am
       working on.

       For more than a century, the Porcupine-Lowline Trail (Trail #16l) has crossed both private and
       public land in the foothills of the Crazy Mountains. From the Lowline Trail run various spurs
       into the mountains, including Campfire Lake Trail (Trail #195). These Trails are noted on U.S.
       Forest Service maps that are decades old. The Lowline Trail served as a connector Trail for
       historic Forest Guard Stations (now rental cabins) such as the Ibex and Porcupine cabins. For
       more than a century, taxpayers from across the Nation have supported the upkeep and
       maintenance of these public trails through U.S. Forest Service budget allocations from Congress.
o      Since my appointment to the Yellowstone District Ranger position, I have received numerous
       calls and complaints of locked gates and fences across the aforementioned trails. The
       Zimmerman family, their hunting leaseholder, Dave Laughbaugh, and a neighboring landowner,
       Henry Tashjian, are all involved in the illegal closure of a centuries old trail system.

       The Federal Government's position is that these trails are legal public rights-of-way. The
       Zimmermans and others have illegally shut-off access in a selfish profit-motivated manner that
       tramples on Montana's mountain heritage and tradition. The behavior of these few who own
       ranches abutting the publicly-owned Gallatin National Forest robs all other citizens of their
       birthright to access their American public lands system. I have spoken with dozens of citizens
       who grew up hunting, fishing, climbing, and motor-biking on these trails and in the Crazy
       Mountains-and they are both irate and deeply saddened at the un-American selfishness of
       public lands abutters who've shut-off age old trails and access points.

       The un-American act of shutting-off longstanding public access to public lands has become
       epidemic. It is not only selfish and greed-based; but contrary to the many values we hold dear in
       Montana. This letter is, in-part, to inform you of the dispute between the public at large and the
       Zimmermans, and co.; but also, I seek your support in restoring the public access to Montana's
       mountains that has existed for centuries and certainly predates Anglo-American settlement. I am
       happy to discuss this further at any time. I am eager to hear-Jim, Marty, & Clint-how you
       might support the public we serve by collaborating in my efforts to protect the broad Montana
       public's mountain heritage in the Crazy Mountains.
o
                                                                                                                        *
 @                                    Caring for the Land and Serving People                Printed on Flsycled Paper   c,
7          Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 9 of 53

    As men who grew up here, you can undoubtedly recite long lists of trail, stream, and mountain

a   access points next to publicly--owned national forest or river-bottoms that are now either
    contested or shut-down. I hope we can work together on this deeply disturbing problem that
    threatens the Montana way of life.




    Sincerely,




    /s/ Alex Sienkiewicz
    ALEX SIENKIEWICZ
    District Ranger



o




o
 L-l) l-l
*I,SDA          United States    Forest     Gallatin National Forest                 Yellowstone Ranger District
                      Case 1:19-cv-00066-SPW-TJC
                Department of    Service
                                                     Document 29-6           Filed 01/31/20    Page 10 of 53
                                                                                   Livingston Oflice
                Agriculture                                                          5242Highway 89 South
                                                                                     Livineston. MT 59M7
  -
a                                                                        File Code: J{$Q
                                                                             Date: dugust 16,2013




            Mr. Ned Zimmerman
            95 Daisy Dean Road
            Wilsall, MT 59306 o$(o

            Dear Ned,

            Thank you for your letter of 12 August, 2013. I appreciate your candor, and welcome your
            inclusion of members of the Montana Delegation to Congress as well as your Counsel in this
            conversation. I would indeed like to discuss restoring unhindered access to Trail (#195) up Elk
            Creek to Campfire Lake. If you and your neighbors continue to attempt to block access across
            the Porcupine-Lowline Trail (#261); we can agree to disagree on that front for now, but perhaps
            we can broach that issue at a later date as we make progress on Trail 195 discussions.

            Because this dispute might sometime require formal adjudication, I       will   address the points you
            raise in your letter individually.
            r       I appreciate that you are committed to being a rancher. It is largely because of the open
            landscape and rural culture that I love Montana. It is safe to say that you and I share this value-
            as do many of our neighbors and fellow Montanans. I want you and all of our State's ranchers to
 O          be successful in your chosen vocations. I imagine your ability to Eraze cattle on the public's
            national forest ground adjacent to your ranch plays a significant role in your success as a rancher
            Thus, it troubles many members of the public that you would attempt to block age-old public
            trails.
            o      I appreciate that you acknowledge the longstanding public Trail blazes on Trails 261 and
            195. Many of these blazes have existed for decades and are depicted among photographs
            submitted by local citizens that I recently sent you. These blazes illustrate that these Trails have
            always followed a definite and fixed course. To the extent you, your hunting lessee, and
            neighbors have destroyed Government signage and blazed trees; you have deliberately and
            adversely attempted to stymie public use and taxpayer-supported Government Trail maintenance
            The results of which would certainly include accidental trespass by members of the public who
            inadvertently wander off the Trails at issue. Your efforts to remove signage and blazes indeed
            increase the likelihood of trespass; but this does not change the fact that the Trails at issue (267
            & 195) have always followed a definite and fixed course. In short, the Forest Service has never
            "moved" the Trails that cross your property. To the extent there has been trespass, this has been
            facilitated by your destruction of Government signage.




 I
      @                                     Caring for the Land and Serving People                     Printed on Bsycled Paper   {i
            Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 11 of 53
    .        You note that over the last century, various Forest Service maps show the Trails in
    different places. This is not true. The Trails have always followed a definite fixed course. To the
    extent the depiction on maps may vary by some minute increment is merely an artifact of
    changing technology over the years. You will recall the 1937 map of the Absaroka National
    Forest that hangs on the wall in the Livingston Ranger Station. This map was based on ground
    surveys and was hand-drafted. The same would hold for other early maps. As technology has
    changed, mapping has become more precise. If you would remove your barriers to access, we
    could GPS and satellite-map the entire system and provide greater clarity for public land users.
    This would also deter trespass. lmportantly though, representations on maps do not change the
    fact that these Trails have always followed a definite fixed course. Moreover, when you attempt
    to prevent public ahd Government access with gates and destruction of signage, of course, this
    results in a lack of clarity on the ground.
    .        If you, the Guths, and your hunting lessee would remove the gates you've installed across
    the Trails;the Forest Service would be willing to GPS the precise Trail locations, re-sign them,
    and discuss any maintenance and signage that would reasonably serve to deter trespass. (I have
    attached an example of a letter I have posted to help protect another abutter's private property
    rights in the Boulder Drainage.) If you agree to remove the gates you have placed across the
    Trails, I will overlook your destruction of Government property and simply replace all signage
    and blazing at no cost or penalty to you. I will also post letters discouraging trespass such as that
    example which I've herein attached.
    .       In your letter you relate several anecdotes of continued public use of Trails 267 and 195,
    including your discussion of motorcycle use in August 2013. This public use has continued and
    will continue. Indeed, I continue to send USFS employees across Trails 267 & 195 to maintain
    them and observe use pattems. I also emphasize to members of the public that legally-valid
O   public trail easements exist for Trails 267 &.195. Notably, your deliberate removal of signage
    and locking of gates across the Trails is not conducive to effective management of those same
    Trails.
    .       You note, Ned, that your private property signs have been torn down in the past. This
    reaction by members of the public to your locking them out of their public lands is not, in my
    opinion, surprising. Your frustration with this behavior is somewhat puzzling to me as you, the
    Guths, and your hunting lessee have simultaneously destroyed public trail signage. I would
    propose, Ned, that you and I exercise leadership by posting joint-signage that both respects
    public access rights while also discouraging trespass and protecting your private property rights.
    Again, if you remove your barriers to public access, I will personally post appropriate
    Government signage and letters discouraging trespass.
    .        You mention past trespass by hunters. While trespass is a matter of state law and is not
    the jurisdiction of the Forest Service; I would certainly be willing to do whatever I reasonably
    could to protect your private property rights...but again, when Government signage, boundary
    markers, and blazes are destroyed, you are inviting the very trespass that you and your
    colleagues are blaming on the Forest Service. You undermine your own arguments by your very
    actions of destroying Government signage. You now lease your land abutting national forest to a
    private hunting club. Have you considered the possibility of receiving similar revenues through
    mechanisms such as the State's Block Management Program, whereby you would remove the
    perverse monetary incentive to block public use of their own Trails and lands?
J
                               Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 12 of 53

                   .       Many of our tensions here, Ned, seem to center on long-standing public uses of public
                   Trails and the national forest land adjacent to your ranch. You mentioned when we met, that the
                   2006 Travel Plan "put [you] over the edge and [you] decided to lock out the public." I believe
                   the doctrine of "buyer beware" is apt. When one buys land adjacent to national forest, he is
                   then-for all intents and purposes-neighbors with all citizens of the United Stat'es. If your
                   parents, and now you, were not aware of all that occurs (or could occur) on national forest land
                   and Trails; it certainly does not give you the right to lock-out the public from their public lands.
                   Moreover, your frustration with violations of state law (trespass) by members of the public does
                   not give you the right to run roughshod over the peoples' right to access their national forests.
                   .      As to the Crow Tribe's ancestral uses of the Crazy Mountains, I would let Tribal
                   Leadership speak for itself as to its perspective on the illegal closure of public access into the
                   Crazy Mountains. In a recent conversation with a Tribal lrgislator, I was told that the issue is
                   now being discussed in committee. I will keep you informed as to what I learn. I will be hosting
                   a group from the Crow Reservation soon and intend to visit with them in the Porcupine Lowline
                   area.

                   e        [n your closing, Ned, you knowingly spin the issue at hand. I do not support the right of
                   the public "to play on your property without permission." fndeed, I do not condone or support
                   trespass. The issue, Ned, is that you and your colleagues are actively and adversely trying to
                   destroy public property rights that have existed for centuries. The public should not suffer for
                   your parents' failure to do their due diligence as to the benefits and burdens of living next to
                   public land. I am trying to persuade you and your colleagues, Ned, that the public has valid legal
                   rights that exist independent of your opinion or mine so that we can all avoid a protracted and
                   costly legal dispute.

                   Ned: I truly want to work with you. I respect you and your perspective; but this does not relieve
                   me of my duty to serve the greater public interest. Again, I respectfully ask that you and I sit
                   down and work out these issues as neighbors and fellow Montanans. If access to these Trails is
                   restored, I promise to do everything within my power to support your private property rights and
                   curb trespass. But to do so, the barriers to public access need to come down.



                   Respectfully,
                                                                   (o" L ().5. f4"; I
     u3. Fo$al'Sefvicii,,,                                                    @( {r Q'ea\
     CEHTIFIED MA,}L*,fiECEIPT
                                                                                                                         '-r* l€sr{ql .f0PUag.




!
                   Poslage         4"                                                    tilt t                       StturS    -rvrsod
                                                                                                                                             sirv-rs oilrNO
               Certitied Fee
                                   9r,                  :**,              2'q-r<z.t''L,*        zt*
    Retum Brceipt Fee
(Endorsement Fequired)                      rf,
                                            (}                 /4. .-    ''t*"f '+o-'*'(n                                               tl E4{e€snecdPt
                                                                                                                                                  Mat
                                                                                                                                                        for M€rctatidisa
     Restricted Delivery F6€
    (Endorsement Boquirsd)         ^$       ,3\

                                                                   /t il,le.LiL i(tl'
                                                                                                                                    -fE<d'rm
                                                                                                                                        tr c.o.D.
     }.Posra9e
                     & Fees    $   /""1 /                                                                                     DdYerY?    F*afee)
                                                                                                                                                            E   Y€3

                                                                                                                 4.
          rC                                                                           c t6
                                                                                                                       0     1,36   ?    1535
          ApL No.;
                                                                                              ?B], ?   l,bt{ B   EBE
    or PO Box No.                                  2.   Article Nurnbq            w0
                                                                  t'orn ssrvice                              Fetum neceiPt
                                                        fiansfer                                  Dom€/sdc
                           ,rL[b-e//.                          1, F€bru8ry
                                                                           2@4
                                                   PS FOTM 381
*>l
             Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 13 of 53
 Sienkiewicz, Alex -FS


cI'
 To:
                                     Sienkiewicz, Alex -FS
                                     Thursday, June 05, 20L4734 AM
                                      'Ned Zimmerman'
 Cc:                                  Hertha Lund (Lund@Lund-Law.com)
 Subject:                             RE:Trail 195



 Thanks for the note Ned. I do appreciate that you and I have always been able to
 communicate man to man. I respect you for that.

 I really would like to meet with you (again) regarding Trail 195 to
 Campfire Lake. I am happy to do so despite our continued disagreements

 l'll emphasize though that the nature of the Forest Service's "unperfected" easements
 is such that there is a legal public trail easement across Trails 195 and 267. So I must
 RE-emphasize that those trails are as much Forest Service/Public easements as the surrounding land        is
 Yours.

 -The trails have existed for more than a century

 -They exist on the earliest maps of these public lands units

 -They connect 2 historic guard stations


l"ru       are records of publicly-funded of maintenance going back decades (U.S. tax dollars)

 -There is continued public use, as you acknowledged in your letter to me last year

 -You shut of access because you didn't like the 2006 travel plan as you acknowledged in our meeting

 -that your parents failed to understand the implications of buying next to the national forest in the 1950s
 does not justify your deliberate actions to lock-out the public

 -You have leased your property out to a hunting outfitter and competition from the public owners
 Of the national forest is not desirable to you.

 -Public citizens continue to ask me why they have been locked out of this 100 year old trail system

 To reiterate, the Forest Service has a LEGAL property interest in those trails. Thus, to the extent
 you are either preventlng access with your locked gate or selectively letting people through, I construe
 this as an illegalact...not dissimilar from putting a gate across l-90 and selectively allowing or dis-allowing
 passage through the gate.


  lf it were exclusively up to me, I would file a lawsuit to restore access today. This because I believe we've
  exhausted all possibility of amicable resolution and that you and the other stakeholders are deliberately stretching out
  the discussion under (prudent) advice of your counsel, knowing that there is a limited window of opportunity for

rt
l: Government to protect these long-established public rights.


                                                                1
    st, llve blind Case
                   copied1:19-cv-00066-SPW-TJC            Document
                          several colleagues so they are aware of where29-6
                                                                         we areFiled
                                                                                  in the01/31/20    Page
                                                                                         process. The       14that
                                                                                                       notion  of 53
                                                                                                                   we can
  simply
  Continue to "work on this" indefinitely would constitute a failure to fulfill my obligations to the tax-paying American


dibric
  Respectfully,

  Alex



  Alex Corbly Sienkiewicz
  District Ranger
  Yellowstone Ranger District
  Big Timber & Livingston, MT
  Custer-Gallatin National Forest
  (40611932-s1.ss BrG T
  (406)823-6066    LrV
  (406]|e30-24s4   CELL


  ",..old trees just grow stronger, and old rivers grow wilder every day..."
                                                      --John Prine



  From : Ned Zimmerman Ima ilto znccattle@gma il.com]
                                    :


  Sent: Thursday, June 05, 2014 6:25 AM
  To: Sienkiewicz, Alex -FS
  Subiect: Trail 195
q,..
  I'd still like to work on trail 195 with the Forrest Service, but I think that we're going to leave the gates locked,
  allowing access on a permissive basis, until we have resolved all the issues regarding public access to our
  land. If there is a possibility to have a meeting on the land please send me an email.
   Ned




 o
                                                                 2
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 15 of 53




                                                            I_East_000477
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 16 of 53




                                                            I_East_000468
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 17 of 53




                                                            I_East_000494
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 18 of 53




                                                            I_East_000469
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 19 of 53




                                                            I_East_000470
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 20 of 53




                                                            I_East_000472
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 21 of 53




                                                            I_East_000492
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 22 of 53




                                                            I_East_000488
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 23 of 53




                                                            I_East_000471
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 24 of 53




                                                            I_East_000489
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 25 of 53




                                                            I_East_000473
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 26 of 53




                                                            I_East_000474
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 27 of 53




                                                            I_East_000475
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 28 of 53




                                                            I_East_000481
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 29 of 53




                                                            I_East_000486
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 30 of 53




                                                            I_East_000487
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 31 of 53




                                                            I_East_000483
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 32 of 53




                                                            I_East_000479
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 33 of 53




                                                            I_East_000490
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 34 of 53




                                                            I_East_000491
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 35 of 53




                                                            I_East_000480
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 36 of 53




                                                            I_East_000560
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 37 of 53




                                                            I_East_000561
   Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 38 of 53


From:              Taylor, Nancy -FS
To:                Christiansen, Steve -FS
Cc:                Sienkiewicz, Alex -FS
Subject:           FW: Trail 136 (115) Documentation of Maintenance
Date:              Tuesday, March 14, 2017 10:17:25 AM
Attachments:       image001.png
                   image002.png
                   image003.png
                   image004.png


Please see below for the 2016 trail 136 maintenance documentation.

               Nancy Taylor
               Recreation and Wilderness Program Manager
               Forest Service
               Custer Gallatin National Forest
               Yellowstone Ranger District
               p: 406-823-6064
               f: 406-222-2546
               ntaylor02@fs.fed.us
               5242 Highway 89 South
               Livingston, MT 59047
               www.fs.fed.us


               Caring for the land and serving people




From: Sienkiewicz, Alex -FS
Sent: Wednesday, July 27, 2016 2:04 PM
To: FS-pdl r1 custer gallatin yellowstone <pdl_r1_custer_gallatin_yellowstone@ms.fs.fed.us>; FS-pdl
r1 custer gallatin leadership team <pdl_r1_custer_gallatin_leadership_team@ms.fs.fed.us>; Oswald,
Lauren M -FS <lmoswald@fs.fed.us>; FS-pdl r1 custer gallatin gardiner
<pdl_r1_custer_gallatin_gardiner@ms.fs.fed.us>; Dennee, Robert L -FS <robertldennee@fs.fed.us>;
Joy, Janne M -FS <jjoy@fs.fed.us>; Barclay, Eric -FS <ebarclay@fs.fed.us>; Hockelberg, Cindy -FS
<chockelberg@fs.fed.us>
Subject: Trail 136 (115) Documentation of Maintenance

This documents for the record that:

Alex Sienkiewicz (USFS)
Nancy Taylor (USFS)
Nancy Schultz (Gallatin Wildlife)
Glen Schultz (Gallatin Wildlife)
Lou Goosey (Public Land & Water Access Association)
Herb Stoic (Laurel Rod and Gun Club)
Shawn Tripp (USFS)

Spent the day on 25 July , 2016 maintaining Trail 136 (formerly known as Trail 115) on the east side


                                                                                     F_East_000018
   Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 39 of 53

of the Crazy Mountains.
This trail is, at present, disputed.
We found new no trespassing signs, “smile you’re on camera signs”, and other signs meant
to intimidate forest users and USFS employees. We removed aforementioned signs.
We also removed single strands of barbed wire rigged across the trail that would appear to have
been meant as some sort of surprise or booby trap. One such wire was of a blue color and difficult
to see in certain light.

In areas where the trail passed through meadows, there were forest service blaze posts that had
been knocked down. We flagged the trail tread, which was very well worn as one would
expect with a century old public trail. We encountered no other people. We also removed,
rocks, logs, and branches from the trail prism.


/s/ Alex Sienkiewicz




              Alex Corbly Sienkiewicz
              District Ranger
              Forest Service
              Yellowstone Ranger District, Custer Gallatin National Forest
              p: 406-823-6066
              c: 406-930-2454
              alexsienkiewicz@fs.fed.us
              5242 HWY 89 South
              Livingston, MT 59047
              www.fs.fed.us


              Caring for the land and serving people




                                                                                     F_East_000019
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 40 of 53
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 41 of 53
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 42 of 53
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 43 of 53
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 44 of 53
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 45 of 53
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 46 of 53
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 47 of 53
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 48 of 53
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 49 of 53
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 50 of 53
Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 51 of 53
                    Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 52 of 53



  From:                                  Sienkiewicz, Alex -FS
 Sent:                                   Monday, August 22,201,6 4:0j. pM
 To:                                     Taylor, Nancy -FS; Dennee, Robert L -FS; oswald, Lauren
                                                                                                 M -FS; Erickson, Mary   c   _FS;
                                         McFarland, Elizabeth A -FS
 Subject:                                Letter to File re: MOGA meeting and Chuck Rein


 This letter to the file documents that on 1.7 August 2016,
 after the MOGA leadership meeting with custer Gailatin NF
 leadership; Chuck Rein presented Alex Sienkiewicz
 and Mary Erickson with a copy of an EMAIL Alex had sent
                                                            out
 to staff with cc to Forest Leadership Team. Rein comprained
                                                               that
 he was NOT trying to extinguish public access        to public lands.

 This email had subsequentry been posted to pLWA's facebook
                                                            page by
 an unknown 3'd party. The 6/29/2O16 email follows:



                     AII*This   is my regular reminder:


                                              1to access the natio
                                              route shown on our




                                          NOT LIMTTED TO:


                                                                         r   extinguish public access)


                                                                                                                 and others




                    -16, Mile.north,crazies




          access.


                    Again, questions, concerns, come see me.

                    fhank-ystl'-g;.,


Mac Minard of MOGA also sat in on the conversation. chuck Rein asserted
                                                                        that he was Nor trying to extinguish public
             Case 1:19-cv-00066-SPW-TJC Document 29-6 Filed 01/31/20 Page 53 of 53
access, and stated as much  firmly. )"*1 ."rponded that when he (Rein) and t larrocias locked gates across century-
old
roads like Sweetgrass Creek and put up signs drafted by lawyers stating that all access was "permissive"; that indeed
he was working to extinguish public access to public lands. Both Mac Minnard and Chuck Rein asked Mary Erickson if she
agreed
with my (Alex's) position regarding never signing-in and never asking permission of private landowners at traditional
forest access
points, and Mary stated that she did support this position. All could see the parties were in disagreement, and Mr. Rein
acknowledged that it would
likely be unproductive to debate further. I asserted I was simply doing my job and that citizens expected me to defend
public access. I noted that I was trying to "get kids to the their public lands" via traditional, century-old routes.

When the tension eased a bit, I invited Chuck to coffee or a meal to discuss possible alternative resolutions (including
land exchanges or trading easements), and Chuck said he would'consider it, but that "lt's not just me up there"...
suggesting that the Carrocias and others are involved in the gating of the Sweetgrass Creek Road in multiple places.

I emphasize in this writing that the agency's and Rein's positions as regards this access point were "adverse" in nature in
that Rein asserted any and all prospective visitors needed to ask his permission, While I (Sienkiewicz with Erickson's
concurrence) asserted USFS and publics should indeed NEVER ask his permission NOR that of any other landowners
(e.g., Carrocia, Cosgriff, Anderson) flanking traditional routes on the official forest map). I also asserted that   USSFS and
publics need never sign in to access the forest via these traditional routes.

/s/   AlexSienkliewicz




               Alex Corbly Sienkiewicz
               District Ranger
                Forest Service
                Yellowstone Ranger District, Custer Gallatin National Forest
               p: 406-823-6066
               c:406-930-2454
               a lexsie nkiewicz@fs.fed.us

                5242 HWY 89 South
                Livingston, MT 59047



               Caring for the land and serving people




               Alex Corbly Sienkiewicz
               District Ranger
                Forest Seruice
                Yellowstone Ranger District, Custer Gallatin National Forest
                p: 406-823-6066
                c:406-930-2454
                alexsie n kiewicz@fs.fed.us
                5242|1WY 89 South
                Livingston, MT 59047
